IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                            No. 99-31381
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                        Plaintiff-Appellee,

                                                  versus

GERALD LEE CLARK,

                                                                                      Defendant-
Appellant.

                         ----------------------------------------------------------
                            Appeal from the United States District Court
                                 for the Middle District of Louisiana
                                    USDC No. 99-CR-21-ALL-A
                         ----------------------------------------------------------
                                              July 25, 2000

Before EMILIO M. GARZA, DeMOSS and STEWART, Circuit Judges:

PER CURIAM:*

       Court-appointed counsel for Gerald Lee Clark has moved for leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967). Clark has filed a response, arguing

that (1) the four-level increase to his offense level pursuant to U.S.S.G. § 2K2.1(b)(5) was error; (2)

the district court should have departed downward from the guidelines range in light of his age, poor

health, and his lack of any intent to use the shotgun for an unlawful purpose; and (3) the information

relied upon by the district court was materially false and unreliable. Our independent review of the

brief, the record, and Clark’s response discloses no nonfrivolous issue. Accordingly, counsel’s




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.